Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-27, the claims 1-27 recite a series for method and system for implement system monitoring and performance prediction.  Thus the claims are directed to a statutory category, because a series of method and system for implement system monitoring and performance prediction (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite collecting data, using training machine learning model to predict data values, establishing more or more window, comparing the collected data to the predicted data using an averaging function, detecting an outlier data values, excluding the outlier data value and detecting model drift.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to do implement system monitoring and performance prediction.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc) are claimed to perform their basic functions method and system for implement system monitoring and performance prediction. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of method and system for implement system monitoring and performance prediction.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
Allowable Subject Matter
Claims 1-27 would be  allowed. (if rewritten to overcome the rejection under 35 USC § 101 and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
Claims 1-27 are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Zoll (U.S. Pub. 2018/0081914 A1),	With respect to claims 1-17, Zoll et al. discloses a method for implementing machine learning in a computing system, comprising:collecting data from a monitored computer system (i.e., “ FIG. 1 illustrates a system 100 for implementing adaptive imputation of missing data according to some embodiments of the invention. System 100 includes a data collector 116 that collects signal data from a database system/cluster 114… It is noted that a datapoint collected from the monitored target may include tens or even hundreds of signals values that together describe the holistic current state of the target (a target could be, for instance, a database instance or its host” (0024) or fig. 1 shows 116 or “ The monitoring data 610 is collected and stored in the MDB 608. The collected data 610 may be subject to various factors that cause values to often reach outlier levels.”(0067)); using a trained machine learning model to predict data values to generate predicted data (i.e., “The data 106 (which has been corrected to address excessive missing/sparse data) is provided to a model training process 120, such as a supervised learning algorithm. The learning algorithm takes in the supplied set of input data 106, and uses that data to train the one or more models 122 that generates predictions in response to new data. ”(0026)); establishing one or more windows within collected data from the monitored computer system (i.e., “Each of the signals are collected over a time period, e.g., over a time period from T1 through T10. All or some of the signals for which data is collected is supposed to be represented over this time period. In effect, a time series of data values would be collected for some or all of the signals. Data values may be collected for each of the signals over this time period, with the understanding that there may be missing signal values among the collected set of data.”(0032)); detecting an outlier data value within the data by determining a distribution based at least in part on the averaging function (i.e., “The monitoring data 610 is collected and stored in the MDB 608. The collected data 610 may be subject to various factors that cause values to often reach outlier levels. A preprocessing step is thus employed to effectively cleanse the training data from all of these anomalies and outliers before it can be used for model training. In some embodiments, the training data is treated in an automatic way to ready it for model training with minimal user intervention. While this process is typically conducted in the industry by manual means and exclusively by experts in statistics and machine learning” (0067) and “The EM process specifies the complete data X for the problem of fitting a GMM using EM clustering, where points are observed that are generated relative to k Gaussians, and the process identifies the means and covariances of the Gaussians, and the probability (weight) that a point comes from each of the Gaussia’(0056) and Examiner asserts means is average function of claimed invention); excluding the outlier data value from the collected data to generate reduced data (i.e., “The monitoring data 610 is collected and stored in the MDB 608. The collected data 610 may be subject to various factors that cause values to often reach outlier levels. A preprocessing step is thus employed to effectively cleanse the training data from all of these anomalies and outliers before it can be used for model training. In some embodiments, the training data is treated in an automatic way to ready it for model training with minimal user intervention. While this process is typically conducted in the industry by manual means and exclusively by experts in statistics and machine learning” (0067) or 0070 or “ to effectively administer the preprocessing of training data, and to remove specious outliers”(0073) and “ An additional embodiment pertain to a method of using system detrimental events to remove outliers from data used in the re-training of predictive models”(0077)); detecting model drift for the trained machine learning model by computing a distribution on the reduced data using the averaging function (i.e., “conventional solutions build some ad hoc logic that are notorious for having low-grade accuracy even under slight behavior drifts in the monitored target”(0097) and “According to some embodiments, the invention provides comparative analysis and tracking of long-term residual behavior of active models to determine if a persistent drift expands beyond an acceptable threshold. The governing assumptions underpinning the algorithms of this method follow that any fault in the target system would not last for extended periods and that, in general, model diagnostic findings should be corroborated by the target key performance indicator” (0112)); and updating the trained machine learning model if the model drift is detected  “According to some embodiments, the invention provides comparative analysis and tracking of long-term residual behavior of active models to determine if a persistent drift expands beyond an acceptable threshold. The governing assumptions underpinning the algorithms of this method follow that any fault in the target system would not last for extended periods and that, in general, model diagnostic findings should be corroborated by the target key performance indicator” (0112) and “This approach therefore greatly enhances the operational quality of machine learning solutions, as well as establishes robust measures to track the performance of active predictive models. This allows the system to create alerts when these models become inadequate as their target system conditions change significantly over time. It will also help keep the machine learning product well-performing and reduces the chances of false results” (0116)), taken individually or in combination, do not teach the claimed invention having comparing, within the one or more windows, the collected data to the predicted data using an averaging function.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Winer et al. discloses Adaptive threshold estimation for streaming data, U.S. Pub. No. 2020/0366699 A1.
The patent to Winer et al. discloses Method and system for adaptively removing outliers from data used in training of predictive models, U.S. Pat. No. 11.308.049 A1.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             July 12, 2022